DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 25, 2022 has been entered.  An action on the RCE follows.
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on March 16, 2022 is being considered.
Applicant’s arguments filed on March 16, 2022 with respect to rejections of claims 1 – 4, 7 – 8, 10 – 25 and 27 – 29 under Levy in view of Barrus and further in view of Nelson have been fully considered and are persuasive.  
Applicant's request for reconsideration of the Finality of previous Office correspondence is persuasive and, therefore, the Office Correspondence is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 4, 7 – 8, 10 – 25 and 27 – 29 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record, excluding newly found art, consist of the combination of Levy (USPGPUB 2019/0370347), which involves creating a clustering model using a processor and receiving multiple training log messages. A string distance is calculated between a textual content of the respective training log message and a representative string pattern of each of multiple clusters. The respective training log message is associated with a respective one of multiple clusters in case the string distance is within a predefined threshold. A new cluster is added to multiple clusters for associating respective training log message in case the string distance exceeds the predefined threshold; Barrus (USPGPUB 20100088522), which involves maintaining an embedded log e.g. master log, in a digital camera with an image sensor, where the log is a chain of log entries. One entry is published to a location external to the camera. A new log entry is added to the embedded log when sensor data is captured by the camera, where the new entry includes a hash of the data and hash of a recent portion of the embedded log; and Nelson (USPAT 6,243,713), which discloses image information are provided in a multimedia index. Text and image tokens associated with corresponding text and the tokens are indexed to list of documents which are indexed to image token, and reference data specifying position of image within the document, is identified. Compound query has search operator defining logical relationship between text and image token with respect to index, is processed to selectively retrieve compound documents satisfying compound query.
The combination of the above-mentioned prior arts does not explicitly teach calculating a cluster hash code based on at least one selected from the group consisting of: a same count of tokens in the sequence of tokens of each message in the plurality of messages of the cluster, a same field name of a token in the sequence of tokens of each message in the plurality of messages of the cluster, and a same string value consisting of punctuation for a token in the sequence of tokens of each message in the plurality of messages of the cluster; selecting the cluster signature based on the cluster hash code – as disclosed in independent claims 1, 4, 19 and 14. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162